Appeal from a judgment (denominated order) of the Supreme Court, Cayuga County (Thomas G. Leone, A.J.), entered September 19, 2007. The judgment denied the petition for a writ of habeas corpus.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Petitioner commenced this proceeding seeking a writ of habeas corpus on the ground that the indictment charging him with various crimes was jurisdictionally defective because the underlying facts were not set forth with the requisite specificity. Supreme Court properly denied the petition. The issues raised therein could have been raised either on direct appeal or by way of a motion pursuant to CPL 440.10, and thus habeas corpus relief does not lie (see e.g. People ex rel. Carpenter v Corcoran, 46 AD3d 1468 [2007], lv denied 10 NY3d 706 [2008]; People ex rel. Elkady v Conway, 41 AD3d 1176 [2007], lv denied 9 NY3d 809 [2007]; People ex rel. Lyons v Conway, 32 AD3d 1324 [2006], lv denied 8 NY3d 802 [2007]). Present—Scudder, EJ., Hurlbutt, Fahey, Peradotto and Pine, JJ.